Citation Nr: 0818487	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for paresthesia of gingiva mucosa of the lower left side.

2.  Entitlement to an initial compensable disability rating 
for vitreous floaters.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).   

4.  Entitlement to service connection for angiodysplasia 
(claimed as a stomach condition).  

5.  Entitlement to service connection for tonsillitis.

6.  Entitlement to service connection for right posterior 
scalp fungated lesion.

7.  Entitlement to service connection for color blindness in 
both eyes.

8.  Entitlement to an initial compensable disability rating 
for degenerative disc disease of L5-S1.

9.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to December 
2000; February 2001 to July 2001; and January 2003 to July 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claims folders.

The issues of entitlement to service connection for GERD, 
angiodysplasia, tonsillitis, right posterior scalp fungated 
lesion, color blindness in both eye, and the increased rating 
claims pertaining to degenerative disc disease of L5-S1 and 
arthritis of the right ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran experiences paresthesia of the gingiva and 
mucosa on the lower left side status post damage to the long 
buccal nerve which does not rise to the level of moderate 
incomplete paralysis.

2.   The veteran experiences vitreous floaters which do not 
result in impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity and there is no 
evidence of active pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for paresthesia of gingiva mucosa of the lower left side have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2007).

2.  The criteria for an initial compensable disability rating 
for vitreous floaters have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, March 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disabilities and the effect that worsening has on his 
employment and daily life.  It also informed him to submit 
any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

Although the veteran was not provided adequate notice with 
respect to the disability-rating or effective-date element of 
any of the claims until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that neither an 
increased rating for paresthesia of gingiva mucosa of the 
lower left side or vitreous floaters is warranted.  
Consequently, no effective date for an increased rating for 
paresthesia of gingiva mucosa or vitreous floaters will be 
assigned, so the failure to provide earlier notice with 
respect to that element of the claims was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the RO readjudicated the claims.  There is no 
indication or reason to believe that any ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private treatment records have been 
obtained.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 


Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.   Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected vitreous floaters and paresthesia of 
gingiva mucosa of the lower left side is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).   The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Analysis

Gingiva Mucosa 

In May 2005, the RO service connected the veteran's gingiva 
mucosa at 0 percent disabling.  The veteran claims a higher 
evaluation is warranted.  He states that he experiences 
numbness in the area of his left jaw.  He also had difficulty 
with flossing his teeth because it resulted in bleeding.

Currently, the veteran's gingiva mucosa is evaluated under 
Diagnostic Code 8207.   This Code states that for disability 
of the seventh (facial) cranial nerve, when there is evidence 
of moderate incomplete paralysis, a 10 percent evaluation is 
warranted; 20 percent is warranted for a severe incomplete 
paralysis; 30 percent is warranted for complete paralysis of 
the nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207.  It 
is noted that the rating is dependent upon the relative loss 
of innervation of facial muscles.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Words such as "moderate," or "severe" or "mild," are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "moderate" by VA examiners and other medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The medical evidence of record does not suggest that the 
veteran's paresthesia is of such a severity to warrant a 
rating of moderate incomplete paralysis and hence entitle the 
veteran to a compensable evaluation.  There has not been 
found to be any abnormal motor findings.  In terms of sensory 
findings it was noted during the February 2005 QTC 
examination that there was no response at all to the pin 
pricking of the buccal gingiva and vestibule from the lower 
left second molar to the mesial of the lower left canine 
tooth.  As indicated during the veteran's March 2008 hearing, 
he is able to work and additional evidence in the file shows 
that he is able to carry on in day-to-day activities without 
any significant impairment.  His primary complaint during the 
March 2008 hearing consisted of numbness of the left lower 
jaw.  The veteran has not complained of any muscular loss or 
atrophy.  As such, his condition is best categorized as a 
mild incomplete paralysis, not rising to the level of 
moderate paralysis, and hence not warranting a compensable 
evaluation.

Indeed, the only evidence suggesting a more severe degree of 
disability comes from the veteran's own lay statements.  The 
veteran lacks the appropriate medical qualifications 
necessary to render such an opinion and his assertions cannot 
be considered.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321.  The Board cannot conclude that the disability picture 
as to the veteran's paresthesia of gingiva and mucosa of the 
lower left side by itself is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.

Vitreous Floaters

In May 2005, the RO service connected the veteran's vitreous 
floaters at 0 percent disabling.  The veteran claims a higher 
evaluation is warranted.  He states that his vision is 
affected by the floaters in his eyes.  Specifically he 
claimed that the floaters interfere with his ability to read 
the computer screen at work and interfere with his ability to 
read books, magazines and newspapers.  

Diagnostic Code 6009 addresses unhealed injuries of the eye.  
In chronic form, an unhealed injury rates a disability 
evaluation from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent may be assigned during active pathology.  
A noncompensable evaluation may be assigned for corrected 
bilateral visual acuity of 20/40 (6/12).  38 C.F.R. § 4.84a 
(2007).

In this matter, the record contains two recent eye 
examinations.  A May 2002 VA examination found a corrected 
bilateral visual acuity of 20/20.  A February 2005 
examination performed by QTC Services also found a corrected 
bilateral visual acuity of 20/20.  The February 2005 examiner 
noted a diagnosis of vitreous floaters and explained that the 
veteran's floaters will last indefinitely but the vitreous 
floaters did not affect his vision.    

The Board has reviewed the veteran's complaints of 
difficulties with his eyes.  He argues that his vitreous 
floaters warrant a compensable rating.  But the Board must 
look not to his claims, but to medical evidence in 
determining the appropriate evaluation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In so doing, the 
Board finds the veteran's disability to be absent of an 
active pathology, and to have a corrected visual acuity that 
warrants the assigned 0 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321.  The Board cannot conclude that the disability picture 
as to the veteran's eye disorder by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.


ORDER

Entitlement to an initial compensable disability rating for 
paresthesia of gingiva mucosa of the lower left side is 
denied.

Entitlement to an initial compensable disability rating for 
vitreous floaters is denied.


REMAND

Turning first to the veteran's claims of service connection 
for GERD and angiodysplasia, he noted during his March 2008 
hearing that he had undergone an upper gastrointestinal (UGI) 
series in November 2003 at Walter Reed Medical Center.  The 
results of this UGI series have not been associated with the 
claims folder.  Additionally, in February 2005 the veteran 
was afforded an evaluation by QTC services.  The physician 
noted that a diagnosis of GERD was not possible because the 
results of a UGI series were pending.  These results have not 
been associated with the claims folder.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Hence, all outstanding UGI series dated in 
November 2003 and February 2005 should be obtained from 
Walter Reed Medical Center and QTC Services.

In terms of the veteran's service connection claim for 
tonsillitis, during his March 2008 hearing he indicated that 
in March 2008 he had undergone a tonsillectomy by a private 
physician.  The claims folder does not contain records of the 
veteran's tonsillectomy.  Hence, all outstanding private 
treatment records pertaining to the veteran's tonsillectomy 
must be obtained.

The veteran contends that tonsillitis, right posterior scalp 
fungated lesion, and color blindness in both eyes are 
etiologically related to his active military service.  
Service medical records show that the veteran was treated for 
these disabilities during his active military service.  The 
Board finds that further development is required before these 
claims should be adjudicated; specifically, a medical opinion 
is required.

With respect to the veteran's low back disability, the Board 
notes that the most recent VA examination was performed in 
February 2005.  With respect to the veteran's right ankle 
disability, the Board notes that the most recent VA 
examination was performed in May 2002.  At the March 2008 
hearing before the undersigned, the veteran alleged that his 
low back disability has limited his activities and his right 
ankle disability causes constant pain.  The "duty to assist" 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  This medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the length of time since the veteran's last 
examinations and the veteran's contentions concerning an 
increase in severity, the Board is of the opinion that he 
should be afforded new examinations addressing the severity 
of his service-connected low back and right ankle 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request the 
veteran to submit or identify any 
outstanding medical evidence pertaining 
to treatment or evaluation of his 
disabilities during the period of this 
claim.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of all additional 
records pertaining to the veteran's 
treatment for GERD, angiodysplasia and a 
tonsillectomy.  This includes a November 
2003 UGI series performed at Walter Reed 
Medical Center; a February 2005 UGI 
series conducted by QTC Services; and 
reports from a March 2008 tonsillectomy 
performed by the veteran's private 
physician. 

4.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his tonsillitis, 
right posterior scalp fungated lesion, 
and color blindness in both eyes.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
disability as to whether there is a 50 
percent or better probability that such 
disability is related to the veteran's 
active military service.  The examiner 
should also provide the rationale for 
all opinions expressed.

5.  The RO or the AMC should arrange for 
the veteran to be afforded an examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
testing of the low back in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether 
the veteran experiences unfavorable 
ankylosis of the entire spine or 
unfavorable ankylosis of the entire 
thoracolumbar spine.

The examiner should also report the 
number of incapacitating episodes the 
veteran has experienced, and their 
duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician).

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified.  The 
examiner should specifically state whether 
the veteran's service-connected low back 
disability causes impairment of the 
sciatic nerve.  If so, the examiner should 
state whether there is complete or 
incomplete paralysis of the nerve.  If 
incomplete, the examiner should state 
whether it is mild, moderate, moderately 
severe or severe with marked muscular 
atrophy.  

The rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected right ankle 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  If limitation of motion is 
found in the veteran's right ankle the 
examiner should comment on whether the 
limitation of motion is moderate or 
marked.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.  

7.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all pertinent evidence 
and in light of all applicable legal 
criteria.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


